DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 01, 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art on record fails to teach receiving into a processor at least one information source indicating historic or current states and/or behaviors of the IT system and/or its environment and receiving into the processor at least one policy source indicating historic or current policy states and/or behaviors. 
Examiner would point out that, Lang US 9,043,861 B2 teaches receiving into a processor at least one information source indicating historic or current states and/or behaviors of the IT system and/or its environment and receiving into the processor at least one policy source indicating historic or current policy states and/or behaviors (i.e., receiving high level policy, abstract policy, compliance policy, etc., column 13, lines 29-55 and column 15, line 35-column 16, line 18).

Applicant further argues that the prior art on record fails to teach identifying for information sources within the existing information sources whether any of the at least one information source in any of one or more information/policy relationships exhibits at least similar characteristics to the at least one information source, indicating partial or full applicability of policy source. 
Examiner would point out that identifying for information sources within the existing information sources whether any of the at least one information source in any of one or more information/policy relationships exhibits at least similar characteristics to the at least one organization, industry , market, user specific policy models, column 13, lines 29-62, column 15, line 35-column 16, line 18 and column 16, lines 56-67). 
Applicant further argues that Allen is directed to analyzing technical policies not generating technical policies. 
Examiner would point out that, Allen teaches a policy framework analyzer including: analyzing one or more information/policy relationships between characteristics of existing information sources with characteristics of existing policy source [column 5, line 14-column 6, line 16]; identifying for information sources within the existing information sources whether any of the at least one information source in any of one or more information/policy relationships exhibits at least similar characteristics to the at least one information source, indicating partial or full applicability of policy source [Column 5, line 14-column 6, line 16 and column 6, lines 58-67]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Allen within the system of Lang in order to efficiently analyze system policies.  Examiner would further point out that the prior art on record teaches the claim limitations and therefore the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. US 9,043,861 B2 [hereinafter Lang] in view of Allen et al. US 8,655,824 B1 [hereinafter Allen].

As per claim 1 and 11, Lang teaches a method of managing policies for an information technologies (IT) system, the method comprising:
receiving into a processor at least one information source indicating historic or current states and/or behaviors of the IT system and/or its environment [column 15, lines 35-40];
receiving into the processor at least one policy source indicating historic or current policy states and/or behaviors [column 15, line 35-column 16, line 18];
based on the received at least one historic or current information source and the historic or current policy source, at least semi-automatically generating via the processor at least one policy by: 
analyzing one or more information/policy relationships between characteristics of existing information sources with characteristics of policy source [column 15, line 35-column 16, line 18 and column 16, lines 56-67];
identifying for information sources within the existing information sources whether any of the at least one information source in any of one or more information/policy relationships exhibits at least similar characteristics to the at least one information source, indicating partial or full applicability of policy source [column 15, line 35-column 16, line 18 and column 16, lines 56-67]; and
generating the at least one policy by adapting the policy source to be compliant with information sources [column 15, line 35-column 16, line 18 and column 16, lines 56-67]; and 
distributing, via the processor, the at least one policy to a memory of at least one policy management system, or to at least one memory of a policy implementation entity of the IT system or a policy implementation system to thereby enable implementation of the policies [column 17, lines 8-22].
In the same field of endeavor, Allen teaches a policy framework analyzer incluing: analyzing one or more information/policy relationships between characteristics of existing information sources with characteristics of existing policy source [column 5, line 14-column 6, line 16];


As per claims 2 and 12, Lang further teaches the method wherein distributing to the at least one policy management system includes presenting generated policies to a user on a user interface, storing generated policies in a policy repository, or triggering distributing policies from the policy management system [column 15, line 35-column 16, line 18 and column 16, lines 56-67].

As per claims 3 and 13, Lang further teaches the method wherein the at least one historic or current information source includes any information that has any impact on the relationship between information source and policy, including functional system information, nonfunctional system information, security information, security event information or security incident/alert information [column 15, line 35-column 16, line 18 and column 16, lines 56-67].

As per claims 4 and 14, Lang further teaches the method wherein environment of the IT system includes organizational environment, human/nonhuman user environment, IT environment, data environment, or external impacting environment [column 15, line 35-column 16, line 18].



As per claims 6 and 16, Lang further teaches the method wherein automatically or semi-automatically generating includes predictive analytics approaches [column 15, line 35-column 16, line 18].

As per claims 7 and 17, Lang further teaches the method wherein the predictive analytics approaches encompass a variety of statistical techniques from data mining, predictive modelling, and machine learning, that analyze current and historical facts to make predictions about future or otherwise unknown events [column 15, line 35-column 16, line 18].

As per claims 8 and 18, Lang further teaches the method wherein the automatically or semi-automatically generating the at least one policy includes modeling attacker behavior to determine the information/policy relationships, including attack tree analysis that specifies the information/policy relationships for each node, including the characteristics of information sources in that step and the policy that should be applicable if that step of an attack tree's branch's sequence occurs [column 15, line 35-column 16, line 18].

As per claims 9 and 19, Lang further teaches the method wherein the generated policy is a modified version of the policy source [column 15, line 35-column 16, line 18].

.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435